DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 Withdrawn
In light of Applicant’s Amendments and Remarks, the previous rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-21, 23, 27-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US Patent Publication No. 2014/0263440) (Burns ‘440) in view of Eaton et al. (US Patent No. 5,494,228), Smith (US Patent No. 1,088,797), and Burns (US Patent No. 7,056,556) (Burns ‘556).
Re. claim 1, Burns ‘440 discloses a fluid dispensing system, comprising:
a deformable container (14) having a first end (40), a second end (42), and a deformable wall (44) extending therebetween and defining a container interior adapted to hold a fluid, and wherein the deformable container includes a single opening (32) defined by the second end of the deformable container; and a first exit (the end of 80) for a first bead of fluid (see paragraph 0074).
Burns ‘440, however, does not explicitly recite a carrier movable over a surface or a dispensing manifold removably connectable to the second end of the deformable container.
Eaton teaches that it is old and well known in the art of fluid distribution to include a dispensing manifold (200) connectable to a container (via 230), the dispensing manifold including an inlet connection portion (230) a first exit and a second exit (see Figure 3); wherein, with the dispensing manifold connected to the container, the first exit of the dispensing manifold is an outlet for a first bead of the fluid and the second exit of the dispensing manifold is an outlet for a second bead of the fluid (beads 120), and wherein the first exit and the second exit simultaneously dispense the first bead and the second bead on the surface (see Figure 5 and col. 5, lines 17-20) and wherein the inlet connection portion, the first exit and the second exit are equal (see col. 4, lines 33-35)  the dispensing manifold formed of a structure that provides fixed spacing therebetween (the outlet tubes being fixed to cross-member 206 via clips 245, see Figures 3 and 5, see col. 3, lines 26-30).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Burns ‘440 by including the manifold of Eaton to allow multiple beads of fluid to be dispensed at once. 
Smith teaches that it is old and well known in the art of liquid applying devices to make a manifold that removably connected to a container (see page 1, lines 59-63).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Burns ‘440 by making the manifold removably connectable to the second end of the container as taught by Smith to make the manifold replaceable and reusable on other containers.
	Burns ‘556 teaches that it is old and well known in the art of fluid dispensers to include a carrier movable over a surface (see Figures 1 and 2).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Burns ‘440 by locating the deformable container therein on the carrier as taught by Burns ‘556 to make moving or transporting the deformable container easier.
Re. claims 5 and 7, Burns ‘440 does not explicitly recite a manifold. 
Eaton teaches that it is old and well known in the art of fluid distribution to include a dispensing manifold including a third exit and a fourth exit (see Figure 3), wherein, with the dispensing manifold connected to the second end of the deformable container, the third exit of the dispensing manifold is an outlet for a third bead of the fluid and the fourth exit of the dispensing manifold is an outlet for a fourth bead of the fluid, and wherein the first exit, the second exit, the third exit, and the fourth exit simultaneously dispense the first bead, the second bead, the third bead, and the fourth bead on the surface (see Figure 5 and col. 5, lines 17-20), wherein the first bead, the second bead, the third bead, and the fourth bead flow evenly to the first exit, the second exit, the third exit, and the fourth exit (see Figure 5 and col. 5, lines 17-20, see also col. 4, lines 25-35).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Burns ‘440 by including the manifold of Eaton to allow additional beads (a third and a fourth) of fluid to be dispensed at once.
Re. claims 6, and 8-9, Burns ‘440 does not explicitly recite a manifold.
Eaton teaches that it is old and well known in the art of fluid distribution to include a dispensing manifold including a first tier (comprising 230, 231, 232, and 233) having the inlet, having a connection portion (230), a first port (232), and a second port (233), the connection portion removably connectable to the second end of the deformable container (as described in the rejection of claim 1); and a second tier (234, 240, 241, 235, 242, and 243) in fluid communication with the first tier, the second tier having the first exit, the second exit, the third exit, and the fourth exit (see Figure 3); wherein the first port and the second port are in fluid communication with the second tier (see Figure 3), the first port is in fluid communication with the first exit and the second exit (see Figure 3), and the second port is in fluid communication with the third exit and the fourth exit (see Figure 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Burns ‘440 by including the manifold of Eaton to allow additional beads of fluid to be dispensed at once and to include the tiered construction to allow the equal subdivided flow allowing each nozzle to allow for uniform, synchronous dispensing from each nozzle.
Re. claims 10 and 12, Burns ‘440 does not explicitly recite a manifold. 
Eaton teaches that it is old and well known in the art of fluid distribution to include a dispensing manifold including a third exit, and a fourth exit, wherein, with the dispensing manifold connected to the second end of the deformable container, the third exit of the dispensing manifold is an outlet for a third bead of the fluid, the fourth exit of the dispensing manifold is an outlet for a fourth bead of the fluid and wherein the first exit, the second exit, the third exit, and the fourth, simultaneously dispense the first bead, the second bead, the third bead, and the fourth bead on the surface (see Figure 5 and col. 5, lines 17-20), wherein the first bead, the second bead, the third bead, and the fourth bead, flow evenly to the first exit, the second exit, the third exit, and the fourth exit, (see Figure 5 and col. 5, lines 17-20, see also col. 4, lines 25-35).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Burns ‘440 by including the manifold of Eaton to allow additional beads (a third and a fourth) of fluid to be dispensed at once.
Further, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to duplicate the distribution tubes and exits of Eaton to add a fifth exit to the dispensing manifold to allow the device to dispense fluid over a wider area on a single pass, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04(VI). Still further, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to choose an odd number of exits since it has been held that absent persuasive evidence that the particular configuration of the claimed container is significant, the configuration of a claimed invention is a matter of choice which a person of ordinary skill in the art would have found obvious.  (see MPEP 2144.04(IV)).
	
	
Re. claims 11, and 13-16, Burns ‘440 does not explicitly recite a manifold.
Eaton teaches that it is old and well known in the art of fluid distribution to include a dispensing manifold including a first tier (comprising 230, 231, 232, 233) having a connection portion (230), a first port (232), and a second port (233), the connection portion removably connectable to the second end of the deformable container (as described in the rejection of claim 1); and a second tier (comprising 234, 240, 241, 235, 242, 243) in fluid communication with the first tier (see Figure 3), the second tier having a third port (240), a fourth port (241), a fifth port (242), and a sixth port (243)(see Figure 3).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Burns ‘440 by including the manifold of Eaton to allow additional beads of fluid to be dispensed at once and to include the tiered construction to allow the equal subdivided flow allowing the each nozzle to allow for uniform, synchronous dispensing from each nozzle.
Further, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to duplicate the second tier of Eaton to add a third tier in communication with the second tier by adding wye-type fittings to each of tubes 240, 241, 242, and 243 to duplicate the number exits allowing the device to cover a wider width of surface, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04(VI).  In making such a modification, the device would inherently include the third tier having the first exit, the second exit, the third exit, the fourth exit, and the first exit; wherein the first port and the second port are in fluid communication with the second tier, and wherein the third port, the fourth port, the fifth port, and the sixth port are in fluid communication with the third tier, wherein the third port is located between the first exit and the second exit, the fourth port is located between the second exit and the third exit, the fifth port is located between the third exit and the fourth exit, and wherein the sixth port is located between the fourth exit and the fifth exit.

Re. claim 17, Burns ‘440 further discloses a fluid dispensing system including an actuation member (16) movably positionable relative to the deformable container, wherein, with the deformable container disposed on the carrier (as recited in the rejection of claim 1 above), the actuation member is movable between a first position in which the actuation member is spaced from the deformable container (see Figure 3) and a second position in which the actuation member contacts a portion of the deformable container (see Figure 5a).
Re. claim 18, Burns ‘440 further discloses fluid dispensing system wherein the actuation member moves from the first position towards the second position, the actuation member deforms the deformable container thereby expelling the fluid from the single opening of the deformable container to the dispensing manifold (see Figure 5a).
Re. claim 19, the combination of Burns ‘440-Eaton as recited in the rejection of claim 1 further discloses a fluid dispensing system wherein as the actuation member deforms the deformable container thereby expelling the fluid from the single opening of the deformable container to the dispensing manifold, the fluid flows evenly to and flows evenly out the first exit and the second exit with Burns ‘440 disclosing the expelling the fluid from a single opening of the deformable container (See Figure 5A) and Eaton teaching the manifold wherein fluid flows evenly to and evenly out the first exit and second exit (see Figure 5 and col. 5, lines 17-20 and also col. 4, lines 33-35).
Re. claims 20 and 21, Burns ’440 further discloses a fluid dispensing system wherein the actuation member (16) is continuously free of contact with the fluid (contacting the deformable container) by only contacting an exterior surface of the deformable container (see Figure 5A).
Re. claims 23 and 27, Burns ‘440 discloses a fluid dispensing system, comprising:
a deformable container (14) having a first end (40), a second end (42), and a deformable wall (44) extending therebetween and defining a container interior adapted to hold a fluid, and wherein the deformable container includes a single opening (32) defined by the second end of the deformable container; and a first exit (the end of 80) for a first bead of fluid (see paragraph 0074).
Burns ‘440, however, does not explicitly recite a carrier movable over a surface or a dispensing manifold removably connectable to the second end of the deformable container.
Eaton teaches that it is old and well known in the art of fluid distribution to include a dispensing manifold (200) connectable to a container (via 230), the dispensing manifold including an inlet connection portion (230) a first exit and a second exit (see Figure 3); wherein, with the dispensing manifold connected to the container, the first exit of the dispensing manifold is an outlet for a first bead of the fluid and the second exit of the dispensing manifold is an outlet for a second bead of the fluid (beads 120), and wherein the first exit and the second exit simultaneously dispense the first bead and the second bead on the surface (see Figure 5 and col. 5, lines 17-20) and wherein the inlet connection portion, the first exit and the second exit are equal (see col. 4, lines 33-35) the dispensing manifold formed of a structure that provides fixed spacing therebetween (the outlet tubes being fixed to cross-member 206 via clips 245, see Figures 3 and 5, see col. 3, lines 26-30).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Burns ‘440 by including the manifold of Eaton to allow multiple beads of fluid to be dispensed at once. 
Smith teaches that it is old and well known in the art of liquid applying devices to make a manifold that removably connected to a container (see page 1, lines 59-63).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Burns ‘440 by making the manifold removably connectable to the second end of the container as taught by Smith to make the manifold replaceable and reusable on other containers.
	Burns ‘556 teaches that it is old and well known in the art of fluid dispensers to include a carrier movable over a surface (see Figures 1 and 2).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Burns ‘440 by locating the deformable container therein on the carrier as taught by Burns ‘556 to make moving or transporting the deformable container easier.
Re. claims 28 and 30, Burns ‘440 does not explicitly recite a manifold. 
Eaton teaches that it is old and well known in the art of fluid distribution to include a dispensing manifold including a third exit and a fourth exit (see Figure 3), wherein, with the dispensing manifold connected to the second end of the deformable container, the third exit of the dispensing manifold is an outlet for a third bead of the fluid and the fourth exit of the dispensing manifold is an outlet for a fourth bead of the fluid, and wherein the first exit, the second exit, the third exit, and the fourth exit simultaneously dispense the first bead, the second bead, the third bead, and the fourth bead on the surface (see Figure 5 and col. 5, lines 17-20), wherein the first bead, the second bead, the third bead, and the fourth bead flow evenly to the first exit, the second exit, the third exit, and the fourth exit (see Figure 5 and col. 5, lines 17-20, see also col. 4, lines 25-35).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Burns ‘440 by including the manifold of Eaton to allow additional beads (a third and a fourth) of fluid to be dispensed at once.

Re. claims 29, and 31-32, Burns ‘440 does not explicitly recite a manifold.
Eaton teaches that it is old and well known in the art of fluid distribution to include a dispensing manifold including a first tier (comprising 230, 231, 232, and 233) having the inlet, having a connection portion (230), a first port (232), and a second port (233), the connection portion removably connectable to the second end of the deformable container (as described in the rejection of claim 1); and a second tier (234, 240, 241, 235, 242, and 243) in fluid communication with the first tier, the second tier having the first exit, the second exit, the third exit, and the fourth exit (see Figure 3); wherein the first port and the second port are in fluid communication with the second tier (see Figure 3), the first port is in fluid communication with the first exit and the second exit (see Figure 3), and the second port is in fluid communication with the third exit and the fourth exit (see Figure 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Burns ‘440 by including the manifold of Eaton to allow additional beads of fluid to be dispensed at once and to include the tiered construction to allow the equal subdivided flow allowing the each nozzle to allow for uniform, synchronous dispensing from each exit. 
Re. claim 33, Burns ‘440 further discloses a fluid dispensing system including an actuation member (16) movably positionable relative to the deformable container, wherein, with the deformable container disposed on the carrier (as recited in the rejection of claim 23 above), the actuation member is movable between a first position in which the actuation member is spaced from the deformable container (see Figure 3) and a second position in which the actuation member contacts a portion of the deformable container (see Figure 5a).
Re. claim 34, Burns ‘440 further discloses fluid dispensing system wherein the actuation member moves from the first position towards the second position, the actuation member deforms the deformable container thereby expelling the fluid from the single opening of the deformable container to the dispensing manifold (see Figure 5a).
Re. claim 35, the combination of Burns ‘440-Eaton as recited in the rejection of claim 34 further discloses a fluid dispensing system wherein as the actuation member deforms the deformable container thereby expelling the fluid from the single opening of the deformable container to the dispensing manifold, the fluid flows evenly to and flows evenly out the first exit and the second exit with Burns ‘440 disclosing the expelling the fluid from a single opening of the deformable container (See Figure 5A) and Eaton teaching the manifold wherein fluid flows evenly to and evenly out the first exit and second exit (see Figure 5 and col. 5, lines 17-20 and also col. 4, lines 33-35).
Re. claims 36 and 37, Burns ’440 further discloses a fluid dispensing system wherein the actuation member (16) is continuously free of contact with the fluid (contacting the deformable container) by only contacting an exterior surface of the deformable container (see Figure 5A).


Claims 2-3 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns ‘440, Eaton, Smith, and Burns ‘556, as applied to claims 1 and 23 above, and further in view of Cadden (US Patent No. 8,172,109).
 Re. claims 2-3 and 24-25, Burns ‘440 does not explicitly recite the second end of the deformable container being rigid.
Cadden teaches that it is old and well known in the art of deformable containers to make the second end of the deformable container rigid (see Figure 6) and providing a mechanical connection to the outlet (threads).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Burns ‘440 by making the second end of the deformable container rigid and provide a mechanical connection to the manifold to allow the manifold to be connected directly to the container, preventing the fluid from getting onto the container carrier means. 

Claims 4 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns ‘440, Eaton, Smith, and Burns ‘556, as applied to claims 1 and 23 above, and further in view of Keller (US Patent No. 6,578,738).
 Re. claims 4 and 26, Burns ‘440 does not explicitly recite the deformable container being removably disposable relative to the carrier.
Keller teaches that it is old and well known in the art of deformable containers to make the deformable container (12) removable and disposable (see col. 1, lines 21-25).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Burns ‘440 by making the deformable container removably disposable relative to the carrier so that only the deformable container need replacing after the fluid is fully dispensed, leaving the carrier to be reused and without the need to refill the containers.


Claims 22 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US Patent Publication No. 2014/0263440) (Burns ‘440) in view of Eaton et al. (US Patent No. 5,494,228), Smith (US Patent No. 1,088,797), Burns (US Patent No. 7,056,556) (Burns ‘556), and Choiniere et al. (US Patent Publication No. 2008/0000928).
Re. claims 22 and 38, Burns ‘440 discloses a fluid dispensing system, comprising:
a deformable container (14) having a first end (40), a second end (42), and a deformable wall (44) extending therebetween and defining a container interior adapted to hold a fluid, and wherein the deformable container includes a single opening (32) defined by the second end of the deformable container; and a hose (84) having a first hose end and a second hose end, the second hose end having a first exit (86).
Burns ‘440, however, does not explicitly recite a carrier movable over a surface or a dispensing manifold removably connectable to the second end of the hose deformable container.
Eaton teaches that it is old and well known in the art of fluid distribution to include a dispensing manifold (200) connectable to a container (via 230), the dispensing manifold including an inlet connection portion (230) a first exit and a second exit (see Figure 3); wherein, with the dispensing manifold connected to the container, the first exit of the dispensing manifold is an outlet for a first bead of the fluid and the second exit of the dispensing manifold is an outlet for a second bead of the fluid (beads 120), and wherein the first exit and the second exit simultaneously dispense the first bead and the second bead on the surface (see Figure 5 and col. 5, lines 17-20) and wherein the inlet connection portion, the first exit and the second exit are equal (see col. 4, lines 33-35), the dispensing manifold formed of a structure that provides fixed spacing therebetween (the outlet tubes being fixed to cross-member 206 via clips 245, see Figures 3 and 5, see col. 3, lines 26-30).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Burns ‘440 by including the manifold of Eaton to allow multiple beads of fluid to be dispensed at once. 
Smith teaches that it is old and well known in the art of liquid applying devices to make a manifold that removably connected to a fluid source (see page 1, lines 59-63).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Burns ‘440 by making the manifold removably connectable to the second end of the hose as taught by Smith to make the manifold replaceable and reusable on other container and hose combinations.
	Burns ‘556 teaches that it is old and well known in the art of fluid dispensers to include a carrier movable over a surface (see Figures 1 and 2).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Burns ‘440 by locating the deformable container therein on the carrier as taught by Burns ‘556 to make moving or transporting the deformable container easier.
	Choiniere teaches that it is old and well known in the art of liquid dispensers to include a first hose end (at 120) which is removably connectable to a container (at 26).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Burns ‘440 to further include a removable hose to allow the hose to be replaceable without needing to replace the entire system.

Claims 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns ‘440, Eaton, Smith, and Burns ‘556, as applied to claim 1 above, and further in view of Cadden (US Patent No. 8,172,109).
 Re. claim 39, Burns ‘440 does not explicitly recite the second end of the deformable container including a threaded portion that is more rigid than a body of the deformable container.
Cadden teaches that it is old and well known in the art of deformable containers to make the second end of the deformable container more rigid than the deformable container and providing threads (229) on the second end (see Figure 6).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Burns ‘440 by making the second end of the deformable container rigid and provide a threaded connection to the outlet of the container as taught by Cadden to allow the hose to be selectively connected to the container, preventing the fluid from getting onto the container carrier means, threads being commonly known as a means connecting fluid conduits. 


Response to Arguments
Applicant's arguments filed 7-7-2022 with respect to the rejection(s) of claim(s) 1-39 under 35 USC 103 have been fully considered and are not persuasive. Applicant argues that the flexible tubing arrangement of Eaton will not allow for fixed spacing and would result in flowable material being placed at various locations. The Examiner disagrees. One of the primary functions of Eaton is to provide constant bead spacing (see Eaton, col. 3, lines 26-35 and Figure 5 showing the device in use as well as col. 1, lines 44-50). Further, Applicant argues that the dispensing manifold is “rigid enough to prevent excessive bowing under its own wright, prevent buckling and kinking under its own weight, and provide sufficient stiffness when the device is moved over a surface to prevent changes in bead spacing.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the manifold is rigid enough to prevent excessive bowing under its own wright, prevent buckling and kinking under its own weight, and provide sufficient stiffness when the device is moved over a surface to prevent changes in bead spacing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Still further, Applicant argues that Eaton fails to disclose or suggest a dispensing manifold having an odd number of exits that allow for an odd number of beads of fluid to be simultaneously applied to a surface as recited in claim 10. The limitations of claim 10 are fully addressed in the rejection of claim 10 above.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chao et al. (US Patent No. 5,882,133), Cooper et al. (US Patent No. 7,896,266), and Murray (US Patent Publication No. 2006/0016831) are analogous because they disclose the use of manifolds comprising an odd number of exits.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754